Case 2:18-cv-00327-PSG-MAA Document 65 Filed 04/29/20 Page 1 of 2 Page ID #:522




    1
    2
    3
    4
    5
   6
    7
    8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
   10
   11   RODERICK HIMES,                            Case No. 2:18-cv-00327-PSG(MAA)
   12                        Plaintiff,
   13                                              ORDER ACCEPTING FINDINGS
               v.
                                                   AND RECOMMENDATIONS OF
   14
         J. GASTELO et al.,                        UNITED STATES MAGISTRATE
   15                                              JUDGE
                             Defendants.
   16
   17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
   18   Complaint, Defendants' Motion to Dismiss the First Amended Complaint, the other
   19   records on file herein, the Report and Recommendation of United States Magistrate
  20    Judge, and Plaintiffls Objections to the Report and Recommendation of United
  21    States Magistrate Judge. After conducting a de novo review of the portions ofthe
  22    Report and Recommendation to which Objections were directed, the Court concurs
  23    with and accepts the findings and conclusions of the Magistrate Judge.
  24          IT THEREFORE IS ORDERED that:
  25                1. The Report and Recommendation ofthe Magistrate Judge is
  26                  ACCEPTED and ADOPTED;
  27             2. Defendants' Motion to Dismiss the First Amended Complaint is
  28                  GRANTED IN PART and DE1vIED IN PART;
Case 2:18-cv-00327-PSG-MAA Document 65 Filed 04/29/20 Page 2 of 2 Page ID #:523




    1            3. The First Amended Complaint is DISMISSED WITHOUT LEAVE
    2              TO AMEND.
    3           4. Judgment shall be ENTERED dismissing the entire action with
    4              prejudice.
    5
    6
    7   DATED:      ~~u
                                                  PHILIP S. GUTIERREZ
    8
                                              UNITED STATES DISTRICT JUDGE
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             2
